Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4, 10-14, 16, 17, 23, and 25, drawn to a composition comprising nanoparticle complexes, wherein each of the nanoparticle complexes comprises: a carrier protein having a modified polypeptide sequence that was modified to comprise at least one antibody-binding motif; antibodies, each antibody having an antigen-binding domain; and optionally a therapeutic agent; wherein the nanoparticle complexes have binding specificity for the antigen in vivo.
Group II, claim(s) 29-32 and 34, drawn to a method for making a nanoparticle complex, the method comprising incubating a carrier protein having a modified .
Group III, claim(s) 36, drawn to a method for treating a cancer in a patient, the method comprising administering to the patient a therapeutically effective amount of the nanoparticle composition of claims 1, wherein the cancer expresses the antigen.
Group IV, claim(s) 40-42, drawn to a carrier protein having a modified polypeptide sequence that was modified to comprise at least one antibody-binding motif.
Group V, claim(s) 46-49, drawn to a method for making a modified carrier protein, said method comprising providing a carrier protein having a polypeptide sequence and modifying the polypeptide sequence to comprise an antibody-binding motif, wherein the modified carrier protein has a higher affinity for binding to an antibody than the carrier protein before modification.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
If Groups I or V is elected, the species are:
A specific carrier protein, e.g. albumin, ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 29, 36, 40, and 46.

The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to two different compositions (Groups I and IV) and three different processes (Group II, III and V). These groups lack unity of invention because even though the inventions of the groups require the technical feature of a carrier protein having a modified polypeptide sequence that was modified to comprise at least one antibody-binding motif. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Markovic (Markovic et al., WO 2014/055415 A1, Publication Date: 2014-04-10).
Based on the instant specification, “The term "modified" when referring to the modified carrier proteins or modified binding agents (e.g., antibodies) described herein can indicate that the indicated polypeptide sequence is added to the protein (or other molecule). For example, a modified antibody may be an antibody that has been modified (engineered, altered, mutated) to contain an albumin- binding motif that was not present in the unmodified antibody, or modified to contain an albumin-binding motif in addition to one that was already present. In one embodiment, the motifs may be added by changing (mutating) amino acids present in the protein. In one embodiment, the motifs may be added by insertion of the motif sequence into the protein (or other molecule). In one embodiment, the motifs may be added by covalently binding the motif sequence to the protein (or other molecule)”, see paragraph [0086]. The specification teaches that the antibodies or fusion proteins of the present disclosure can reversibly bind to the carrier proteins.  See ¶ 0072.  Thus the carrier protein can be covalently or non-covalently or reversibly modified with at least one antibody–binding motif. 
Markovic teaches methods and materials involved in using complexes containing albumin-containing nanoparticles (e.g. ABRAXANE nanoparticles) and antibodies (e.g. AVASTIN) to treat cancer (e.g. skin cancer), see page 1, lines 12-18. Markovic teaches that in vitro mixing of albumin-containing nanoparticles (e.g. ABRAXANE nanoparticle) and antibodies (e.g. bevacizumab, trastuzumab, or rituxan) can result in the formation of macromolecular complexes, the characteristics of which (e.g. size, antibody content, or chemotherapeutic drug content) can be customized depending on need, see page 2, lines 23-26 and Example 6. Markovic teaches that such macromolecular complexes can retain antibody mediated target binding specificity, see Fig. 42C, can retain or exhibit enhanced chemotherapeutic tumor cell cytotoxicity, see Example 9, and can exhibit no additional toxicity beyond that of ABRAXANE nanoparticles alone, see page 2, lines 27-29. Markovic teaches that treating tumor with the nanoparticle (nanoAB) demonstrate a 
Therefore, the technical feature linking the inventions of Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642

/PETER J REDDIG/           Primary Examiner, Art Unit 1642